DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-5 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shindo (prev. presented US 5730162).
Regarding claim 1, Shindo teaches a substrate processing apparatus (Fig 18) comprising: a substrate processing tank (4 Fig 18); a processing liquid supply nozzle provided in a lower portion within the substrate processing tank (343 Fig 18); and a pressure regulating plate provided between the processing liquid supply nozzle and a substrate in the substrate processing tank having a plurality of holes (373 Fig 19) through which the processing liquid flows (plate 372 Fig 19), and configured to adjust an inflow pressure of the processing liquid ejected from the processing liquid supply nozzle (Fig 18, adjusts the pressure by providing flow resistance), wherein the pressure regulating plate includes ribs that protrude from a processing liquid supply nozzle side surface thereof so as to partition the processing liquid supply nozzle side surface into a plurality of partitioned regions (Fig 19, note they protrude from the edge that is facing the nozzle). Shindo fails to teach the nozzle is configured to eject from a plurality of ejection ports. This represents a duplication of parts of the ejection port of the nozzle of Shindo. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a plurality of ejection ports because this is a duplication of the opening of Shindo and a functional equivalent structure (to introduce fluid).
Regarding claim 2, Shindo fails to teach a lattice shape. This represents a routine change of shape of the ribs of Shindo (Fig 19) extending in only one direction to extend in both directions.
Regarding claim 3-5, Shindo teaches there are different areas (see 374 vs 373 Fig 19) and the portion closer to the sidewalls is smaller (Fig 19).
Regarding claim 11, the ribs are inclusive of the side ribs (portions including holes 374 Fig 19) which are along the peripheral  edge of the processing liquid supply nozzle side surface of the plate.
Regarding claim 12, the plurality of holes is within an area outlined by the first rib (Fig 19 see holes 373).
Regarding claim 13, the partitioned regions are configured to prevent bubbles from passing from one partitioned region to another because there is a physical barrier between the regions (ribs of the plate) (Fig 18 and 19).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shindo as applied to claim 1 above, and further in view Arai (prev. presented US 6199568).
Regarding claim 6, Shindo fails to teach the chamfered portion. Addressing the same problem of supplying liquid to a tank substrate processing apparatus, Arai teaches that as an alternative to a straight walled hole (Fig 8), a chamfered hole may be used (Fig 12-17C). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the holes of the plate of Shindo to include the chamfered shape taught by Arai because Arai teaches this is a functional 
Regarding claim 7, Shindo fails to teach a second plate to regulate flow. Arai teaches that the introduction may be done via 2 hole structures to control the flow dynamics (Fig 22-23B). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Shindo to duplicate the plate or include an additional plate because Arai teaches this provide additional flow velocity for mixing the liquid in the tank (col 13, ln 10-45).
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shindo as applied to claim 1 above, and further in view of US Patent Application Publication 20020063169 of Verhaverbeke et al., hereinafter Verhaverbeke.
Regarding claim 8, Shindo teaches the apparatus includes flowing bubbles (Fig 11). In the same field of endeavor of liquid processing apparatuses (abstract), Verhaverbeke teaches that the gas and liquid may be supplied together with the use of a bubble generator (Fig 6). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Shindo to include the bubble generator because this is a functional alternative structure for the same purpose of introducing liquid and bubbles to a processing space. In the combination as taught in Verhaverbeke the bubble generator is supplied to the nozzle (of Shindo) (Fig 6 Verhaverbeke).
Regarding claim 9 and 10, the combination remains as applied to claim 9 and 10. The bubble generator of Verhaverbeke includes an adjusting portion to adjust a .
Response to Arguments
Applicant's arguments filed 12/22/2020, hereinafter reply, have been fully considered but they are not persuasive. 
Regarding Shindo (reply p 6), the ribs are the portions between slits 373 and along the edges having the holes 374 (Fig 19). These protrude from the surface (edges not having the holes). Applicant alleges that the claims require the rib to have a vertical component, however Examiner does not note this limitation in the instant claims. Applicant may wish to consider adding this to the claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., vertical extension of the ribs toward the liquid supply nozzle) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Regarding the partitioning (reply p6), is it noted that the ribs do result in partitioned portions of the plate. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/MARGARET D KLUNK/Examiner, Art Unit 1716   

/KARLA A MOORE/Primary Examiner, Art Unit 1716